DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/26/22 has been entered.

Response to Arguments
Applicant's arguments filed 11/24/21 have been fully considered but they are not persuasive.
The applicant’s amendments to the claims have not overcome the art rejection because the primary reference of Nixon et al teaches the amended limitations (see rejection below). However, a different portion of Nixon et al than what was previously cited was cited here.
 
Information Disclosure Statement
The IDS of 01/26/22 has been considered.

Specification and Drawings
The drawings of 11/24/21 are accepted.

Examiner’s Note - Election/Restrictions
In view of the applicant’s arguments of 11/24/21, the previous election/restriction requirement is hereby withdrawn. Claims 5 and 21-23 will herein be examined.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of copending Application No. 16/236033 in view of Jarrell et al (US PgPub 20040102924) and Nixon et al (US PgPub 20020077711). 

With respect to claim 1, copending Application ‘033 discloses:
A monitoring system for data collection, the system comprising: a data acquisition circuit structured to interpret a plurality of detection values, each of the plurality of detection values corresponding to input received from a detection package, the detection package comprising at least one of a plurality of input sensors, wherein each of the plurality of input sensors is operatively coupled to at least one of a plurality of components; a data analysis circuit structured to analyze a subset of the plurality of detection values to determine a future status of at least one of the plurality of components, wherein the future status of the at least one of the plurality of components comprises at least one of: a future state of the at least one of the plurality of components, a future condition of the at least one of the plurality of components, or a future stage; and an analysis response circuit structured to perform an action in response to the determination of the future status (claim 1)
With respect to claim 1, copending Application ‘033 differs from the claimed invention in that it does not explicitly disclose: 
an industrial production line or a production process of the industrial production line (The claims in copending Application ‘033 are similar to the claims in the present application. The main difference between the two sets of claims is the claimed field of use. The present application claims an industrial production line and a production process of the industrial production line. While the disclosure of copending Application ‘033 discloses an industrial production line (see figure 3), its claims are directed to a chemical or pharmaceutical process with a subprocess of the chemical or pharmaceutical process.)
wherein the action comprises rebalancing loads on a machine, and wherein the load comprises at least one of a power of a torque on at least one component of the machine
With respect to claim 1, Jarrell et al discloses:
an industrial production line or a production process of the industrial production line (paragraph 0024 states, “Accordingly, it is an object of the present invention to provide a method for minimizing the life cycle cost of processes, particularly industrial processes … While not meant to be limiting, processes for which the present invention would provide an economic benefit include high safety consequence processes, such as nuclear processes, e.g. nuclear electrical power generating plants, nuclear waste vitrification and packaging plants, nuclear fuel manufacturing and reprocessing facilities, chemical processes, special chemical manufacturing involving carcinogens or pesticides), general chemical manufacture (e.g., fertilizer, plastics, pharmaceuticals), and petroleum refining …” (emphasis mine). This reference shows that data processing can be performed in many different fields of endeavor. The differences in field of endeavor between the claims in the present application and in the copending application serve as obvious equivalent replacements.)
With respect to claim 1, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Jarrell et al into the invention of copending Application ‘033. The motivation for the skilled artisan in doing so is to gain the benefit of performing the monitoring operations of the copending application in many different fields of endeavor.
With respect to claim 1, Nixon et al discloses:
wherein the action comprises rebalancing loads on a machine, and wherein the load comprises at least one of a power of a torque on at least one component of the machine (paragraph 0035 states, Similarly, a power generation and distribution system 24 having power generating and distribution equipment 25 associated with the plant 10 is connected via, for example, a bus, to another computer 26 which runs and oversees the operation of the power generating and distribution equipment 25 within the plant 10. The computer 26 may execute known power control and diagnostics applications 27 such as those provided by, for example, Liebert and ASCO or other service companies to control and maintain the power generation and distribution equipment.” The act of executing power control and diagnostics applications rebalances the power loads.)
With respect to claim 1, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Jarrell et al into the invention of copending Application ‘033. The motivation for the skilled artisan in doing so is to gain the benefit of optimizing plant operation.

Dependent claims 2-8 in copending Application ‘033 are substantially similar to their corresponding claims 2-8 in the present application. Claims 9-18 in copending Application ‘033 are substantially similar to their corresponding claims 9-18 in the present application. 

With respect to claim 19, copending Application ‘033 discloses:
wherein facilitating maintenance comprises facilitating maintenance to achieve (claims 19-21)
extending a maintenance interval of one of the plurality of components (claim 19)
synchronizing a first maintenance interval of a first one of the plurality of components with a second maintenance interval of a second one of the plurality of components (claim 20)
differentiating a first maintenance interval of a first one of the plurality of components from a second maintenance interval of a second one of the plurality of components (claim 21)
aligning a maintenance interval of one of the plurality of components with an external reference time (claim 22)

With respect to claim 20, copending Application ‘033 discloses:
wherein the future status is a future state of the at least one component, and the future state of the at least one component is based on at least one of a time parameter, a state of the production process, or a predetermined predicted value (claim 23)

Please note that the 04/21/21 amended claims added new claims 21-23. These new claims correspond to new claims 25-27 added to the 05/07/21 amendments of copending Application ‘033. Specifically, new claim 21 of the present application corresponds to new claim 27 of copending Application ‘033. New claim 22 of the present application corresponds to new claim 25 of copending Application ‘033. New claim 23 of the present application corresponds to new claim 26 of copending Application ‘033. 

This is a provisional nonstatutory double patenting rejection.

Examiner’s Note - Claim Interpretation
	The examiner considered whether the limitations that state, “circuit structured to …” invoked an interpretation under 35 USC 112(f), since these limitations are modified by functional language. However, based on the applicant’s disclosure, the examiner determined that the claimed “circuit” was a structural element. Similarly, claim 9 discloses, “a data storage structure to …” Based on the applicant’s disclosure, the examiner determined that the claimed “storage” was also a structural element. Therefore, the claims are not being interpreted under 35 USC 112(f). 

Examiner’s Note - 35 USC § 101
	In view of the “2019 Revised Patent Subject Matter Eligibility Guidance,” claims 1-23 qualify as eligible subject matter under 35 U.S.C. 101. With respect to step 2A, prong one, the claims do not recite an abstract idea, law of nature, or natural phenomenon. Claim 1 does state, “analyze a subset of the plurality of detection values to determine a future status of at least one of the plurality of components …” However, the claimed analysis does not recite any particular mathematical equation or formula. Since the invention is directed to an industrial production process with a plurality of components, the claimed analysis was not determined to be the type of analysis that can be performed in the human mind. For argument’s sake, even if the claims did recite an abstract idea, law of nature, or natural phenomenon under step 2A, prong one, the claims also recite additional elements that integrate the judicial exception into a practical application under step 2A, prong two. For example, claim 1 states, “an analysis response structured to perform an action in response to the determination of the future status, wherein the action comprises rebalancing loads on a machine, and wherein the load comprises at least one of a power or a torque on at least one component of the machine.” This action of rebalancing process loads on a machine applies the judicial exception with, or by use of, a particular machine. As such, the claims are not directed to a judicial exception. They qualify as eligible subject matter under 35 U.S.C. 101.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 and 22-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nixon et al (US PgPub 20020077711).
	
With respect to claim 1, Nixon et al discloses:
A monitoring system for data collection in an industrial production line (figure 1 shows a process control plant 10 that will be construed to represent the claimed industrial production line, as it lines up a number of business and computer systems to work together to produce an industrial function. The abstract states, “A process control system uses a data collection and distribution system …” (emphasis mine; This form of examiner emphasis will be used in the rest of the action).)

    PNG
    media_image1.png
    494
    912
    media_image1.png
    Greyscale

a data acquisition circuit structured to interpret a plurality of detection values (Figures 2-3, reference 102 discloses a “DATA COLLECTION & DISTRIBUTION SYSTEM/DATABASE” that reads on the claimed data acquisition circuit. As seen in the figures, reference 102 also receives data from other sources, which themselves could be broadly construed to read on the claimed data acquisition circuit. Please note paragraph 0146, which states, “While the data collection and distribution system 102 and the asset utilization suite 50 and other process elements have been described as preferably being implemented in software, they may be implemented in hardware … Thus, the elements described herein may be implemented in a standard multi-purpose CPU or on specifically designed hardware or firmware such as an application-specific integrated circuit (ASIC) …”), each of the plurality of detection values corresponding to input received from a detection package (see data input to reference 102), the detection package comprising at least one of a plurality of input sensors (paragraph 0057 states, “Likewise equipment monitoring data 202 associated with traditional equipment monitoring activities is collected by, for example, sensors …”), wherein each of the plurality of input sensors is operatively coupled to at least one of a plurality of components or a production process of the industrial production line (figure 3; paragraph 0057 states, “Referring now to FIG. 3, a more detailed data flow diagram 200 illustrating data flow within the process control plant 10 is provided.” Since the sensors are part of the data flow within the process control plant, they are operatively coupled to the production process of the industrial production line. The sensors are operatively coupled to at least one of a plurality of components in the sense that they gather data about the components.)

    PNG
    media_image2.png
    585
    788
    media_image2.png
    Greyscale

a data analysis circuit (Figure 3, reference 50 reads on the claimed data analysis circuit. The disclosure of “circuit” was discussed above with respect to paragraph 0146.; paragraph 0042 states, “The applications within the asset utilization suite 50 use the collected data and other information generated by the process control systems 12 and 14, the maintenance systems 18, 22 and 26 and the business and process modeling systems 35 and 36 as well as information generated by data analysis tools …”) structured to analyze a subset of the plurality of detection values to determine a future status of at least one of the plurality of components or the production process of the industrial production line (Please note the PREDICTION block in asset utilization suite 50; paragraph 0055 states, “Once received and converted, the data is stored in a database in some accessible manner and is made available to applications or users within the asset management suite 50. For example, applications related to process control, alarming, device maintenance, fault diagnostics, predictive maintenance …”; paragraph 0144 states, “More particularly, the routine 270 can receive notifications of current problems or predicted future problems with devices (i.e. at least one of the plurality of components) or other assets based on data provided by or predictions made by the asset utilization suite 50 or any of the data analysis tools …”), wherein the future status of the at least one of the plurality of components or the production process comprises at least one of: a future state of the at least one of the plurality of components, a future condition of the at least one of the plurality of components, or a future stage of the production process (Claim 5 states, “wherein the diagnostic routine includes a predictive routine that predicts a condition in the future (i.e. determine a future condition of the at least one of the plurality of components)  based on two or more of the equipment data …”)

    PNG
    media_image3.png
    599
    867
    media_image3.png
    Greyscale

an analysis response circuit structured to perform an action in response to the determination of the future status (Figure 2, reference 50 shows block entitled “Action Taking”; Paragraph 0043 state, “the applications associated with the asset utilization suite 50 may take actions within the process plant 10 in response to a diagnosed or detected problem …”), wherein the action comprises rebalancing loads on a machine, and wherein the load comprises at least one of a power or a torque on at least one component of the machine (paragraph 0035 states, Similarly, a power generation and distribution system 24 having power generating and distribution equipment 25 associated with the plant 10 is connected via, for example, a bus, to another computer 26 which runs and oversees the operation of the power generating and distribution equipment 25 within the plant 10. The computer 26 may execute known power control and diagnostics applications 27 such as those provided by, for example, Liebert and ASCO or other service companies to control and maintain the power generation and distribution equipment.” The act of executing power control and diagnostics applications rebalances the power loads.)    

With respect to claim 9, Nixon et al discloses:
A monitoring system for data collection in an industrial production line (as discussed in claim 1 above)
a data collector communicatively coupled to a plurality of input channels, wherein the data collector collects data from the plurality of input channels based on a selected data collection routine, wherein each input channel is connected to a monitoring point from which data is collected, wherein the collected data provides a plurality of detection values including detection values for a component of a plurality of components associated with a production process of the industrial production line (figure 3, reference 102 discloses a DATA COLLECTION & DISTRIBUTION SYSTEM/DATABASE that reads on the claimed data collector. As seen in figure 3, the collector 102 receives data from various functional blocks (such as 206, 220, and 230), which read on the claimed input channels, and as further seen from figure 3, each of the functional blocks is connected to data collection and reconciliation applications 204, which read on the claimed monitoring points from which data is collected. The data collected by collector 102 collectively represents a plurality of detection values including detection values for a component of a plurality of components associated with a production process of the industrial production line.)
a data storage structured to store a plurality of collector routes and collected data that corresponds to the plurality of input channels, wherein the plurality of collector routes each comprises a different data collection routine (Paragraph 0054 states, “The data collection and distribution system 102 will collect the data from the different data sources in a common format or will convert that data, once received, to a common format for storage …” Paragraph 0146 states, “When implemented in software, the software routine may be stored in any computer readable memory such as on a magnetic disk, a laser disk, or other storage medium …” The claimed collector routes, each comprising a different data collection routine, are represented by the arrows shown in figure 3, which was discussed above.)
a data acquisition and analysis circuit structured to interpret the plurality of detection values from the collected data and structured to determine a future status of the component or the production process of the industrial production line, wherein the future status of the component or the production process comprises at least one of: a future state of the component, a future condition of the component, or a future stage of the production process (see discussion of data acquisition and analysis circuits in claim 1 above)
an analysis response circuit structured to perform an action in response to the determination of the future status, wherein the action comprises rebalancing operating loads of the plurality of components associated with the production process, and wherein the load comprises at least one of a power or a torque on at least one of the plurality of components (paragraph 0035 states, Similarly, a power generation and distribution system 24 having power generating and distribution equipment 25 associated with the plant 10 is connected via, for example, a bus, to another computer 26 which runs and oversees the operation of the power generating and distribution equipment 25 within the plant 10. The computer 26 may execute known power control and diagnostics applications 27 such as those provided by, for example, Liebert and ASCO or other service companies to control and maintain the power generation and distribution equipment.” The act of executing power control and diagnostics applications rebalances the power loads.)

With respect to claim 17, Nixon et al discloses:
A computer-implemented method for data collection in an industrial process line (paragraph 0032 discloses computer systems)
collecting data from a plurality of input channels communicatively coupled to a data collector based on a data collection routine, wherein each input channel is connected to a monitoring point from which data is collected, wherein the collected data provides a plurality of detection values including detection values for at least one of a plurality of components or a production process of the industrial production line (figures 1-3; see claim 1 above)
analyzing the plurality of detection values from the collected data to determine a future status of at least one of the plurality of components or the production process of the industrial production line, wherein the future status of the at least one of the plurality of components or the production process comprises at least one of: a future state of the at least one of the plurality of components, a future condition of the at least one of the plurality of components, and a future stage of the production process (figures 1-3; see claim 1 above)
performing an action in response to the determination of the future status, wherein the action comprises rebalancing process loads on a machine, and wherein the load comprises at least one of a power or a torque on at least one component of the machine (see claim 1 above)

With respect to claims 2, 10, and 18, Nixon et al discloses:
wherein rebalancing loads on a machine further comprises rebalancing process loads between at least some of the plurality of components to achieve at least one of: extending a life of one of the plurality of components and facilitating maintenance on one of the plurality of components (Nixon’s routine 270 (as described in paragraphs 0143-0144) serve to facilitate maintenance on at least one of the plurality of components. It therefore anticipates the claim.)

With respect to claims 3 and 11, Nixon et al discloses:
wherein the action further comprises facilitating maintenance on at least one of the plurality of components (Nixon’s routine 270 (as described in paragraphs 0143-0144) serve to facilitate maintenance on at least one of the plurality of components. It therefore anticipates the claim.)

With respect to claims 4 and 12, Nixon et al discloses:
wherein facilitating maintenance comprises facilitating maintenance to achieve extending a maintenance interval of one of the plurality of components (Paragraph 0144 states, “The routine 270 then automatically contacts a supplier via, for example an internet, telephone or other communication connection and orders the parts, equipment or supplies to be delivered to the plant 10 before the device needs to be replaced. In this manner, the work order generation routine 270 limits the down time or helps to assure that there is little or no down time caused by the need to wait for parts, equipment or supplies to fix the problem when it actually occurs. This fact, then makes the plant 10 more efficient.” By taking care of the device before it needs to be replaced, it extends the remaining service life/maintenance interval of the device.)

With respect to claims 6 and 14, Nixon et al discloses:
wherein the future status is a future state of the at least one component, and the future state of the at least one component is based on a time parameter (paragraph 0145 states, “Referring now to FIG. 16, the GUI can provide other screens to a user to indicate current or future problems, such as predicted problems … In particular, FIG. 16 illustrates a display showing spectral plots of vibration of an element … and conditions or problems detected by the analysis tool based on these plots.” The future problems revealed by the plots of figure 16 indicate a future state of disrepair. Please note that the Y axis of figure 16 is measured in in/sec. This shows that the future state of the at least one component is based on a time parameter.)

With respect to claims 7 and 15, Nixon et al discloses:
wherein the future status is a future state of the at least one component, and the future state of the at least one component is based on a state of the production process (Paragraph 0014 states, “Likewise, the detection of a device problem, such as one which requires shutdown of the process, may cause business software to automatically order replacement parts or alert the business person that chosen strategic actions will not produce the desired results due to the actual state of the plant.” The state of a component in the plant is directly tied to and based on a state of the production process as a whole. For example, if a component is determined to be in a state of future disrepair, that future state will be handled based on preventing a shutdown state of the entire production process.) 

With respect to claims 8 and 16, Nixon et al discloses:
wherein the future status is a future state of the at least one component, and the future state of the at least one component is based on a predetermined predicted value (paragraph 0078 states, “Still further, the integration applications 50 such as the diagnostic application 250 may use any joint models of process equipment and behavior to make diagnostic or predictive decisions, including, for example, formal mathematical models, statistical correlations, Kalman filter based estimators, neural networks, fuzzy logic based models or any combination of these or other models.” Predetermined predicted values are suggested by using a predictive mathematical model, as mathematical models output values. Since Nixon et al discloses performing predictive decisions (such as the future state of disrepair discussed above) using mathematical models, the claim is anticipated. See also disclosure of paragraphs 0143-0145, which were discussed above.)

With respect to claim 13, Nixon et al discloses:
wherein the external reference time includes at least one of: a planned shutdown time for the production process of the industrial production line, a time that is past an expected completion time of the production process of the industrial production line, and a scheduled maintenance time for the one of the plurality of components (Paragraph 0143 discloses automatically generating work orders that request a maintenance person to attend to one or more problems. Paragraph 0145 states, “the results of these tools can be used to cause the work order generation routine 270 to automatically order replacement parts and/or to order or schedule work (such as repair or maintenance) to be performed within the plant 10 …” This suggests aligning a maintenance interval of one of the plurality of components with a scheduled maintenance time for the one of the plurality of components.)

With respect to claim 19, Nixon et al discloses:
wherein facilitating maintenance comprises facilitating maintenance to achieve extending a maintenance interval of one of the plurality of components (paragraph 0014 states, “the detection of a device problem, such as one which requires shutdown of the process, may cause business software to automatically order replacement parts or alert the business person that chosen strategic actions will not produce the desired results due to the actual state of the plant.” Paragraph 0144 states, “In this manner, the work order generation routine 270 limits the down time or helps to assure that there is little or no down time …”)

With respect to claim 20, Nixon et al discloses:
wherein the future status is a future state of the at least one component, and the future state of the at least one component is based on at least one of a time parameter, a state of the production process, or a predetermined predicted value (paragraph 0144 states, “More particularly, the routine 270 can receive notifications of current problems or predicted future problems with devices or other assets based on data provided by or predictions made by the asset utilization suite 50 or any of the data analysis tools.”)

With respect to claim 22, Nixon et al discloses:
wherein facilitating maintenance comprises facilitating maintenance to achieve differentiating a first maintenance interval of a first one of the plurality of components from a second maintenance interval of a second one of the plurality of components (paragraph 0002 states, “a coordinated system that uses multiple types of data from different and divergent data sources, such as those associated with equipment monitoring, process control monitoring and performance monitoring …” See also paragraph 0044, which teaches optimization of business data, such as timeframes.)

With respect to claim 23, Nixon et al discloses:
wherein facilitating maintenance comprises facilitating maintenance to achieve aligning a maintenance interval of one of the plurality of components with an external reference time (paragraph 0144 states, “The routine 270 then automatically contacts a supplier … and orders the parts, equipment or supplies to be delivered to the plant 10 before the device needs to be replaced. In this manner, the work order generation routine 270 limits the down time …”; The external reference time here would be a time before the device needs to be replaced.)

With respect to claim 5, Nixon et al discloses:
wherein the external reference time includes at least one of: a planned shutdown time for the production process of the industrial production line, a time that is past an expected completion time of the production process of the industrial production line, and a schedule maintenance time for the one of the plurality of components (paragraph 0145 states, “Still further, the results of these tools can be used to cause the work order generation routine 270 to automatically order replacement parts and/or to order or schedule work (such as repair or maintenance) to be performed within the plant 10.”)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nixon et al (US PgPub 20020077711).

With respect to claim 21, Nixon et al discloses:
The monitoring system of claim 3 (as applied to claim 3 above)
With respect to claim 21, Nixon et al differs from the claimed invention in that it does not explicitly disclose: 
wherein facilitating maintenance comprises facilitating maintenance to achieve synchronizing a first maintenance interval of a first one of the plurality of components with a second maintenance interval of a second one of the plurality of components
With respect to claim 21, the following limitation is obvious in view of what Nixon et al teaches:
wherein facilitating maintenance comprises facilitating maintenance to achieve synchronizing a first maintenance interval of a first one of the plurality of components with a second maintenance interval of a second one of the plurality of components (paragraph 0038 states, “The suite of applications is provided to fuse or integrate the use of data from previously disparate and separate systems to provide a better measurement, viewing, control and understanding of the entire plant 10 … the computer system 30 is communicatively connected to the traditional process control system 12 and to the maintenance interface 18 associated with that control system, is connected to the process control and/or maintenance interfaces 14A of the distributed process control system 14, is connected to the rotating equipment maintenance computer 22 …”; the limitation is obvious in view of the various maintenance interfaces of various components of the plant being connected together, as this connection allows for the maintenance scheduling capabilities of Nixon et al to align based on user needs, which would include synchronization.)
With respect to claim 21, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Nixon et al. The motivation for the skilled artisan in doing so is to gain the benefit of optimizing plant operation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD S LIANG whose telephone number is (571)272-2148. The examiner can normally be reached M-F 10:00 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN VAZQUEZ can be reached on (571)272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEONARD S LIANG/Examiner, Art Unit 2862                                                                                                                                                                                                        05/21/22


/ARLEEN M VAZQUEZ/Supervisory Patent Examiner, Art Unit 2865                                                                                                                                                                                                        05/30/2022